Warren E. Burger: We will hear arguments next in Number 5026, Alexander against Louisiana. Mr. Ralston you may proceed whenever you are ready.
Charles Stephen Ralston: Mr. Chief Justice and may it please the Court. I represent the petitioner, Claude (ph) Alexander in this case which is here on the petition for writ of certiorari to the Supreme Court of Louisiana to review the affirmance of petitioner’s conviction of rape. The petitioner is a black male who was convicted in Lafayette Parish in Louisiana and he raised in the State Courts and raises here three constitutional challenges to his indictment and his conviction. First, he urges that members of his race were unconstitutionally excluded from the jury list and the venire from which the grand jury that indicted him was selected. Secondly, he urges that the total exclusion of women from the service from jury list, and therefore, from service on juries in the parish also denied him due process of law in violation of the Fourteenth Amendment. And finally, he urges that the use at his trial of a statement which was taken without compliance the requirements of Miranda versus Arizona denied him Due Process of law. With regard to the first contention, the exclusion of blacks from jury, we urge basically that petitioner clearly established a prima facie case of jury discrimination within the rule of the series of cases beginning with Avery versus Georgia and proceeding to Whitus versus Georgia and the cases that followed Whitus and I will return to briefly discuss why we urge that there is a clear prima facie case. Therefore, the issue really in this case is whether the state has offered a satisfactory rebuttal to that prima facie case. In other words, has the state given a constitutionally satisfactory explanation to a situation where a disproportion of black representation on juries has been shown wherein the jury selection process racial designations were before the jury commissioners when they selected the persons who were to be on the jury list? In getting to why a clear prima facie case has been made out, briefly, the evidence introduced in the motion to quash the indictment in the Court below showed that there is a significant draw up in the proportion of blacks on the rolls or on the group of persons who were being considered for jury service during stages in the jury selection process when the commissioners were working from documents on which there appeared racial designation. The jury commission was operating under Louisiana Statute which required that jury venires from at least 300 persons be made up. In this particular instance in Lafayette Parish, they went above the minimum and established venires of 400 persons. The Louisiana Statute did not set out the procedure by which these 400 persons are to be arrived at. They do set out qualifications for jurors and certain exemptions, which are mostly exemptions based on occupation and physical disability. Jury commissioners worked from a number of sources of names as a starting point to achieve the final 400. The main source was voter registration list, a city directory which covered the City of Lafayette itself, telephone directory and certain other lists which are not fully specified. Initially there was an objection raised because these lists or at least certain of them, the voter registration list and the telephone directory were not admittedly fully representative of the black community. That is there is a disproportion of black representations compared to the black -- to the white disproportion and we urge that this is one basis why the jury selection method violated the constitution. However, when these lists were used, the jury commissioners mailed out to prospective jurors, a total of 11,000 questionnaires and received back approximately 7,300. Now, of those 7,300, 13.67% were from blacks, and this is in a population -- this is black males over 21, that is, this is in a population where black males over 21 represented 20.27% of the population. On the questionnaires there was a request for the race of the person returning the questionnaire and this was filled in all, but 189 of the questionnaires. A card was made up, which also had a racial designation. These 7,000 questionnaires were then gone through -- through process of -- the commissioners say weeding out those who were not qualified or who might claim exemptions from the service until approximately 2,000 questionnaires were arrived at. There is no evidence in this record as to the racial composition of that 2,000. However, the 2,000 were then put on a table and from those 2,000 were selected 400, a white set of paper having just the name and address of the person, each of the 400 persons was put into a box from which 20-man grand jury venires would be drawn. In the particular instance of petitioner of those 20, one was black and he was not picked when the final 12-man venire was picked or selected from the 20. Now, of those 400 names at the end of the selection process, the portion of blacks was down to approximately 6.75% and it is this –- this proportion together with the fact that at the time in the process when an overall population of more than 13% was being examined. There were racial designations on the documents used. There was a clear opportunity to discriminate. It was condemned by Whitus and Avery, coupled with a disproportionate weeding out of blacks as opposed to whites and it is --
Warren E. Burger: And this weeding out now at what stage are you addressing that?
Charles Stephen Ralston: Your Honor, I am just saying myself to the stage when they have the 7,300 questionnaires. They went through and disposed of those who they see were not qualified.
Warren E. Burger: What was the percentage -- what was this -- what percentage did the 7,300 represent?
Charles Stephen Ralston: That was 13.76% black. Now, when they went up to 400, they were down to 6.75% black.
Warren E. Burger: And that is out of 20% plus?
Charles Stephen Ralston: That is out of 20% plus. The thing that is not clear is that when they had weeded out the 7,000 down to the 2,000 questionnaires from which the ultimate 400 were selected, what was the racial proportions of the 2,000 and we pointed out that whichever way, whatever -- whichever happened, whether the 13% were reduced down to 6% when the weeding out process occurred or whether it went from 13% to 6% when the final 400 were drawn, either way a prima facie case has been made out because in both times there were racial designations available to the commissioners to use during this -- during the process.
Warren E. Burger: Would you regard the shrinkage from 20% to 13.7% as significant?
Charles Stephen Ralston: Your Honor, we -- (Voice Overlap)
Warren E. Burger: For these purposes?
Charles Stephen Ralston: We have urged that the entire process has to be looked at, that whether --
Warren E. Burger: Well, I am not talking about what inferences, just as to inferences. Would draw inferences from that stage, from 20% down to 13.7?
Charles Stephen Ralston: I think under the circumstances of this case that a serious constitutional question arises just from that shrinkage because the jury commissioners admitted that the sources, at least two of the sources, the voter registration rules and the telephone book underrepresented the black population. So that they knew they were getting a greater response from whites and the Court has indicated that for sometime that where -- that there is a duty on the jury commissioners not to use methods that they know are going to result in a underrepresentation so that there is not a reasonable cross-section of the community. We do not rely on that solely, but we do urge the entire process has to be looked at because the ultimate end of this process was a drop from 20% down to 6.75%. Now, we again feel that the use of these questionnaires with racial designations on the drop of proportion brings this case directly under Avery and Whitus and the issue is essentially whether the state has sufficiently rebutted this prima facie case. In words of Whitus, has the state offered any testimony that the percentage of Negroes on the tax digest were not fully qualified. Here we are dealing with the percentage of blacks responding to the questionnaires. Has a state given any objective evidence that the proportion of blacks qualified, who responded to these questionnaires was not as fully qualified as the whites who responded to the questionnaires and essentially again we say they have not. They testified of course that they do not take race into consideration in making their selections, but this Court has held in numerous instances that such protestations are not sufficient to rebut a prima facie case. They say that they apply these various objective criteria that are on the face of the questionnaire. This, however, conflicts with the presence of the racial designation on the questionnaire in this respect that if all that was going on was what was on the questionnaire in terms of occupation, etcetera, it is not at all clear why, what function, the racial identification plays except to bring into play personal knowledge or subjective opinions of the commissioners about a particular individual which is information not reflected on the questionnaire. The simple fact is that the jury commission had within its power in this case to come forward and explain or to justify this drop in proportion of blacks by showing, by either, number one, keeping a record of the reasons why people were disqualified or coming forward with questionnaires which were available to it. It just simply did not do this. In any way, simply rested on assertions about how it functioned and again in the face of the racial designations and the opportunity to discriminate, we contend this simply was not sufficient. I just make one additional comment about one of the questions on the questionnaire which possibly might have been used to justify the inclusion of blacks and that is the questions of whether a person could read or write or what their educational attainments were. In Turner versus Fouche, this Court specifically reserved in footnote 22, the issue of whether such a standard could be used by a state with a history of racial discrimination in its schools to justify a higher rate of exclusion of blacks from jury service. I will point this out not that this issue should be decided in this case that that if the state were made to come forward with an explanation of the disproportion and they offer this as a possible explanation, this would raise an entirely another issue arising under the Fourteenth Amendment with regard to whether this kind of a standard was proper and it had this kind of a result. The second issue in this case involves the exclusion of women --
Potter Stewart: Just before you move on, I just want to be sure. You say that if the state should respond -- another different Fourteenth Amendment issue might be raised by their response --
Charles Stephen Ralston: I did not --
Potter Stewart: Because what --
Charles Stephen Ralston: I am -- I may have misstated, I did not mean different thing --
Potter Stewart: (Voice Overlap) I did not quite get your point.
Charles Stephen Ralston: I did not mean different in the sense of not being racial discrimination. What I meant was that if the state seeks to justify by saying that blacks have a lower level of educational attainment and that is the reason they are disqualify disproportionately and again they have not made this showing at all, but if they were to, this would raise the issue which was reserved in Turner versus Fouche, whether or not this kind of a standard, where it had this result in a state with the history of racial segregation could be justified under the Fourteenth Amendment.
Potter Stewart: Thank you.
Charles Stephen Ralston: Now, the second issue raised by this case is the exclusion of women from, not merely service on juries, but from considerations from listing, jury list at all, Article 402 of Louisiana Code which is set out in our appendix provides that women shall not be selected for jury service, that a woman shall not be selected for jury service unless she has previously filed with the clerk of Court a written declaration of her desire to be subject to jury service. This is essentially the same statute that was involved in this Court, in the case of Hoyt versus Florida, it is virtually word per word identical of Florida Statute.
Harry A. Blackmun: Mr. Ralston.
Charles Stephen Ralston: Yes sir.
Harry A. Blackmun: This question is really, I suppose I should not ask it, if you were at counsel drawing a jury, would you want women on this case?
Charles Stephen Ralston: Your Honor, the premise by my answer, I will respond to your question, I would say that the Court has never held that this was a significant factor in jury discrimination cases whether the difference in the a particular setting, there will be a difference in a particular case. But it is difficult for me to say, in response to your question directly depending on the circumstance.
Speaker: Perhaps it (Inaudible)
Charles Stephen Ralston: Maybe if I had an opportunity, getting again to the merits of this particular case, I have a black woman on the jury perhaps so to bring insights into maybe in this kind of situation.
Harry A. Blackmun: Or maybe if (Voice Overlap) issue whether there was in fact consent, you might prefer to it?
Charles Stephen Ralston: Yes. There -- the whole notion of the cross-section of the community being represented on a jury is to bring a variety of insights into decisions of cases and in a rape case even though women may have a negative reaction to, they could very well bring insights that men could never have. It might be the kind of case where a defendant might very well want a woman --
Potter Stewart: But your argument is not confined just to rape case?
Charles Stephen Ralston: No, Your Honor. That is -- my argument says that at any kinds of cases --
Potter Stewart: That is what I thought.
Charles Stephen Ralston: That this kind of exclusion of women at least violates the Due Process Right to juries that fairly represent --
William J. Brennan, Jr.: To agree with you we have to overrule Hoyt then?
Charles Stephen Ralston: Pardon?
William J. Brennan, Jr.: To agree with you, do we have to overrule Hoyt?
Charles Stephen Ralston: No, Your Honor. We have argued in our brief that Hoyt is sufficiently distinguishable on its facts. In Hoyt, there were women on the jury to some extent. Here, there were none at all. Three concurring opinions -- concurrence in Hoyt indicated that they saw nothing in the Hoyt record to show actions of the jury commissioners that resulted in no service of women.
Thurgood Marshall: But if we find that clearly there is a Whitus violation, do we have to get to the women --?
Charles Stephen Ralston: No, Your Honor, except in this sense and I suppose this case will go back down for a new indictment and the issue will be raised all over again because the system they are using that no women on the jury list at all and apparently there never has been and when there will be is very unclear. And now the Supreme Court of Florida said this is all right and the issue will just have to be litigated. I think that it would be proper for this Court to cite the issue because I think it will clearly be raised again when the case goes back down.
Potter Stewart: Are you talking only about the grand jury?
Charles Stephen Ralston: Yes, Your Honor. This is the grand jury. Only the grand jury was challenged in this case and under past decisions of this Court were also involving challenges only to grand jury the indictment falls and the conviction based on that indictment falls as well. As I said in response to Mr. Justice Brennan’s question, we first contend that this case is distinguishable from Hoyt and that there has been no service of women on the juries at all. Moreover, petitioner contends that unlike Hoyt, this total exclusion of women is a direct result of the jury selection procedures adopted by the jury commission.
Warren E. Burger: We will begin at that point at 10 o’clock in the morning.
Charles Stephen Ralston: Thank you, Your Honor.